Case 1:19-cv-02563-TAB-SEB Document 13-1 Filed 08/23/19 Page 1 of 2 PageID #: 49



                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION
  Jason Kinnick
                                                                                 CIVIL ACTION
        Plaintiff,

  V.                                                                    1: 19-cv-2563-$EB-TAB

  MED-i Solutions, LLC,

        Defendant


                                      AFFIDAVIT OF MEGAN TUNISON

 The affiant, Megan Tunison, states the following under oath:

       1.   My name is Megan Tunison, I am over 18 years of age, and I am of sound mind and competent to

            testify.

       2.   I have personal knowledge of the matters stated in this affidavit.

       3. I am currently an employee of MED-i. My position is Legal Department Manager.

       4.   I have reviewed MED-i ‘s complete files related to Jason Kinnick.

       5.   Jason Kinnick incurred debt with Community Behavioral Health Gallahue.

       6.   The debt arose out of medical services that Community Behavioral Health Gallahue provided to

            Kinnick.

       7. MED-i is an agent for collection for Community Behavioral Health Gallahue.

       8.   On April 24, 2019 Community Behavioral Health Gallahue assigned Kinnick’s accounts with

            MED-i Solutions for the purpose of collecting an outstanding balance owed.

       9. On April 24, 2019 MED-i Solutions printed its initial demand letter. This letter is identified

            internally as letter #3160.

       10. On April 25, 2019 MED-i ran a bankruptcy scrub through its vendor LexisNexis.

       11. On April 25, 2019 LexisNexis returned a result indicating that Kinnick had an active bankruptcy

            claim.


                                                                   EXHIBIT A
Case 1:19-cv-02563-TAB-SEB Document 13-1 Filed 08/23/19 Page 2 of 2 PageID #: 50



      12. MED-i’s automated tactics in its account management software, Onatario Systems FACS, moved

          Kinnick’s accounts to the 3BKR disposition.

      13. 3BKR is a disposition that indicates the account may be part of a bankruptcy claim.

      14. When an account is in the 3BKR disposition all collection activity and communication with

          responsible party ceases.

      15. following April 25, 2019 no further collection attempts were made on Kinnick’s accounts.

      16. Kinnick did not contact MED-i prior to filing this lawsuit on June 25, 2019.

     17. Had Kinnick contacted MED-l following April 25, 2019, he would have been informed that

         MED-i indicated the account was part of a bankruptcy claim and he needed to contact his

         attorney.



     further, the Affiant says naught.

     I AFFIRM UNDER THE PENALTIES FOR PERJURY THAT THE FOREGOING
     REPRESENTATIONS ARE TRUE AND ACCURATE.




     Megan Tunison




 Subscrbed and sworn to before me
 thiDUay of August 2019.




 Notary Public
